Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on November 26, 2008 Registration No. 333-155238 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL FUEL GAS COMPANY (Exact name of registrant as specified in its charter) New Jersey 13-1086010 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification Number) 6363 Main Street Williamsville, New York 14221 (716) 857-7000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) DAVID F. SMITH MICHAEL F. FITZPATRICK, JR., ESQ. President and Chief Executive Officer DEWEY & LEBOEUF LLP 6363 Main Street 1301 Avenue of the Americas Williamsville, New York 14221 New York, New York 10019 (716) 857-7000 (212) 259-8000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of sale of the securities to the public: As soon as practicable after this registration statement becomes effective. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a) of the Securities Act of 1933, may determine. The information in this preliminary prospectus is not complete and may be changed. National may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated November 26, 2008 $300,000,000 Offer to Exchange 6.50% Notes due 2018 which have been registered under the Securities Act of 1933 for any and all outstanding 6.50% Notes due 2018 which have not been registered under the Securities Act of 1933 of National Fuel Gas Company This exchange offer expires at 5:00 p.m., New York City time, on , 2009, unless extended. National Fuel Gas Company (National) is offering to exchange any and all of its outstanding $300 million aggregate principal amount of unregistered 6.50% Notes due 2018 issued on April 11, 2008, which National refers to as its original notes, that are validly tendered and not validly withdrawn for an equal principal amount of Nationals 6.50% Notes due 2018 that National has registered under the Securities Act of 1933, which National refers to as the new notes. No public market exists for the original notes or the new notes. National does not intend to list the new notes on any securities exchange or to seek approval for quotation through any automated quotation system. The new notes will constitute Nationals direct unsecured general obligations and will rank equally with all of Nationals other senior, unsecured and unsubordinated debt from time to time outstanding. See RISK FACTORS beginning on page 9 for a discussion of the risks that holders should consider prior to making a decision to exchange original notes for new notes. Each broker-dealer that receives new notes for its own account pursuant to the exchange offer must acknowledge that it will deliver a prospectus in connection with any resale of the new notes.
